         Case 1:20-cr-00160-MKV Document 507 Filed 09/21/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      September 21, 2021

VIA ECF

The Honorable Mary Kay Vyskocil
United States District Court
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                       Re:     United States v. Navarro et al., 20 Cr. 160 (MKV)

Dear Judge Vyskocil:

        The Government respectfully writes, upon consent of counsel for Seth Fishman, Jordan
Fishman, and Lisa Giannelli, to propose the following pretrial dates in advance of the first trial in
this case. As discussed at the most recent pretrial conference, the parties have built the following
proposed schedule starting from a January 17, 2022, start date for the trial itself. The parties’
proposal is as follows:

    1. The Government will begin producing stamped 3500 material and Government Exhibits as
       of November 1, 2021, and will plan to complete production of materials in the
       Government’s possession and identified as Government Exhibits as of January 3, 2021, on
       that day.1

    2. November 17, 2021 will be the date for the disclosure of expert witnesses.

    3. Motions in limine will be filed on December 1, 2021.

    4. Oppositions to any motions in limine will be filed on December 15, 2021.

    5. Replies in support of motions in limine will be filed on December 22, 2021.

       [Continued on the following page]



1
 The Government notes that 3500 material, in particular, will continue to be created in the period
prior to trial as the Government speaks with witnesses. Materials not available or identified as
exhibits as of January 3, 2022, will be produced forthwith upon their creation or identification after
January 3, 2022.
     Case 1:20-cr-00160-MKV Document 507 Filed 09/21/21 Page 2 of 2

                                                                                 Page 2


6. Proposed voir dire and requests to charge will be filed on January 3, 2022.




                                         Respectfully submitted,

                                         AUDREY STRAUSS
                                         United States Attorney

                                     by: __/s/_Andrew Adams__
                                         Sarah Mortazavi
                                         Andrew Adams
                                         Assistant United States Attorneys
                                         212-637-2520 / 2340
